DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young 6,116,435.

Regarding claim 1, Young discloses a track (Fig 3, #10) that is capable of being used for mounting devices onto a structure, comprising:
a support surface (annotated Fig 3 below) on a rear side of the track (Fig 3, #10) configured to contact the structure when the track (Fig 3, #10) is installed on the structure;
a first rear-facing hook (annotated Fig 3 below) that bends toward the rear side of the track (Fig 3, #10);
a second rear-facing hook (annotated Fig 3 below) that bends toward the rear side of the track (Fig 3, #10); and

opposite ends of the support surface (annotated Fig 3 below).


    PNG
    media_image1.png
    966
    999
    media_image1.png
    Greyscale


Regarding claim 2, Young discloses the track wherein a first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends from a first end of the support surface (annotated Fig 3 above) to a front side of the track (Fig 3, #10).

Regarding claim 3, Young discloses the track (Fig 3, #10) wherein the first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) comprises a coupling member (annotated Fig 3 below, first coupling member).


    PNG
    media_image2.png
    710
    416
    media_image2.png
    Greyscale

Regarding claim 4, Young discloses the track wherein a first portion (annotated Fig 3 above) of the second rear-facing hook (annotated Fig 3 above) extends from a second end of the support surface (annotated Fig 3 above) to the front side of the track (Fig 3, #10).




Regarding claim 6, Young discloses the track wherein a second portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends along the front side of the track (Fig 3, #10).

Regarding claim 7, Young discloses the track wherein a third portion (Fig 3, #14, uppermost) of the first rear-facing hook (annotated Fig 3 above) extends from the front side of the track (Fig 3, #10) towards the rear side of the track (Fig 3, #10).

Regarding claim 8, Young discloses the track wherein the second portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends between the first (annotated Fig 3 above) and third (Fig 3, #14, uppermost) portions of the first rear-facing hook (annotated Fig 3 above) .

Regarding claim 9, Young discloses the track wherein the second (annotated Fig 3 above) and third portions (Fig 3, #14, uppermost) of the first rear-facing hook (annotated Fig 3 above) form an “L’-shape. 




    PNG
    media_image3.png
    703
    612
    media_image3.png
    Greyscale

Regarding claim 11, Young discloses the track wherein the support surface (annotated Fig 3 above) is flat.

Claims 1 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High D470,689.




a support surface (annotated Fig 4 below) on a rear side of the track configured to contact the structure when the track is installed on the structure;
a first rear-facing hook (annotated Fig 4 below) that bends toward the rear side of the track;
a second rear-facing hook (annotated Fig 4 below) that bends toward the rear side of the track; and
wherein the first rear-facing hook (annotated Fig 4 below) and the second rear-facing hook (annotated Fig 4 below) are disposed on opposite ends of the support surface (annotated Fig 4 below).


    PNG
    media_image4.png
    559
    813
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    386
    1289
    media_image5.png
    Greyscale


Regarding claim 13, High discloses the track wherein the support surface (annotated Fig 4 above) comprises a second row of apertures (annotated Fig 1 above).

Regarding claim 14, High discloses the track wherein the support surface (annotated Fig 4 above) comprises a third row of apertures and slots (annotated Fig 1 above).

Regarding claim 15, High discloses a track (Figs 1 & 4) that is capable of being used for mounting devices, comprising:
a support surface (annotated Fig 4 below);
first (annotated Fig 4 below) and second (annotated Fig 4 below) hooks that extend from the support surface (annotated Fig 4 below);
a cavity (annotated Fig 4 below) defined by at least a portion of the support surface (annotated Fig 4 below), the first hook (annotated Fig 4 below) and the second hook 


    PNG
    media_image6.png
    670
    678
    media_image6.png
    Greyscale


Regarding claim 16, High discloses the track wherein the first hook (annotated Fig 4 above) comprises a first coupling member (annotated Fig 4 below) that is configured to or capable of coupling with a second coupling member of the cover.



    PNG
    media_image7.png
    489
    570
    media_image7.png
    Greyscale

Regarding claim 17, High discloses the track wherein the second hook (annotated Fig 4 above) comprises a third coupling member (annotated Fig 4 above) that is configured to or capable of coupling with a fourth coupling member of the cover.

Regarding claim 18, High discloses the track wherein the support surface (annotated Fig 4 above) comprises apertures (annotated Fig 4 below), and the cavity (annotated Fig 4 above) is sized and dimensioned to receive the cover and thereby hide the apertures when the track is viewed from the front side (The cover is capable of receiving a cover that hides the apertures).

    PNG
    media_image8.png
    324
    1335
    media_image8.png
    Greyscale


Regarding claim 15, according to a second interpretation, High discloses a track (Figs 1 & 4) capable of being used for mounting devices, comprising:
a support surface (annotated Fig 4 below);
first (annotated Fig 4 below) and second hooks (annotated Fig 4 below) that extend from the support surface (annotated Fig 4 below);
a cavity (annotated Fig 4 below) defined by at least a portion of the support surface (annotated Fig 4 below), the first hook (annotated Fig 4 below) and the second hook(annotated Fig 4 below); and
wherein the cavity is sized and dimensioned to receive a cover to thereby hide at least a
portion of the cavity when viewed from a front side.

    PNG
    media_image9.png
    785
    1057
    media_image9.png
    Greyscale

Regarding claim 19, according to the second interpretation, High discloses the track wherein the first hook (annotated Fig 4 above) and the second hook (annotated Fig 4 above) are rear-facing hooks (as shown in annotated Fig 4 below). 


    PNG
    media_image4.png
    559
    813
    media_image4.png
    Greyscale

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEVIN K BARNETT/           Examiner, Art Unit 3631